Citation Nr: 1446373	
Decision Date: 10/20/14    Archive Date: 10/30/14

DOCKET NO.  12-03 403	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for type 2 diabetes mellitus, with erectile dysfunction.

2.  Entitlement to a rating in excess of 10 percent for depression.

3.  Entitlement to a rating in excess of 10 percent for coronary artery disease, prior to July 7, 2011.

4.  Entitlement to an effective date prior to April 4, 2013 for the award of service connection for depression.

5.  Entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Calvin Hansen, Attorney
ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from November 1966 to September 1968.  These matters are before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Lincoln, Nebraska Department of Veterans Affairs (VA) Regional Office (RO).  

The issues of entitlement to a rating in excess of 10 percent for coronary artery disease prior to July 7, 2011 and entitlement to a TDIU rating are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if action on his part is required.


FINDINGS OF FACT

1.  The Veteran's diabetes requires insulin and a restricted diet, but is not shown to require regulation of his activities.  

2.  The Veteran's depression is shown to cause occupational and social impairment only during periods of significant stress; it is no more than mild.

3.  The Veteran's depression was first shown to be secondary to a service-connected disability on April 4, 2013 VA psychiatric examination; before that, it was attributed to other, nonservice-related, etiological factors.





CONCLUSIONS OF LAW

1.  A rating in excess of 20 percent for type 2 diabetes mellitus, with erectile dysfunction is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.119 Diagnostic Code (Code) 7913 (2014).

2.  A rating in excess of 10 percent for depression is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.130 Code 9434 (2014).

3.  An effective date prior to April 4, 2013 for the award of service connection for depression is not warranted.  38 U.S.C.A. §§ 5101, 5110 (West 2002); 38 C.F.R. §§ 3.151, 3.400(b)(2) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  By correspondence dated June 2006, October 208, January 2010 and November 2011, the VA notified the Veteran of the information needed to substantiate and complete his claims, to include notice of the information that he was responsible for providing, the evidence VA would attempt to obtain, and how VA assigns disability ratings and effective dates of awards.  It is not alleged that notice was less than adequate.

Factual Background, Legal criteria and Analysis 

The Board has reviewed all of the evidence in the Veteran's record.  Although the Board is required to provide reasons and bases supporting its decision, there is no need to discuss each item of evidence in the record.  The Board will summarize the pertinent evidence as deemed appropriate, and the Board's analysis will focus specifically on what the evidence of record shows, or does not show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

On VA examination for diabetes mellitus in October 2006, the Veteran reported he was treated with oral medication.  It was noted he had not been hospitalized in the previous year.  There were no episodes of ketoacidosis or hypoglycemia.  He followed a restricted diet.  There were no reports of peripheral vascular disease, visual problems, neurovascular, nephropathy, gastrointestinal, genitourinary or skin symptoms relating to diabetes.  On examination, no cardiac complications were noted.  The diagnosis was diabetes mellitus, type 2.  The examiner stated that diabetes had no significant effect on the Veteran's occupation or his usual daily activities.

On VA psychiatric examination in July 2007, schizoid personality disorder was diagnosed.  

When the Veteran was seen by a private psychologist in July 2008, posttraumatic stress disorder (PTSD) was diagnosed.

On October 2010 VA psychiatric examination, the diagnosis again was schizoid personality disorder.  

On February 2011 VA examination for diabetes mellitus, the Veteran noted he was on medication, but was not on insulin.  There was no history of hypoglycemic reactions or ketoacidosis.  The Veteran followed a restricted or special diet.  He was not restricted in his ability to engage in strenuous activities.  The diagnosis was type 2 diabetes.  It was noted that the Veteran did not show visual impairment, kidney disease, neurologic disease or other diabetic complications.  He reported he quit his job so his health would not worsen; he did not quit directly because of complicated health issues.  His retirement was noted to be due to heart and diabetes.

The Veteran was seen in a VA outpatient treatment clinic in August 2011, when it was noted he was on three oral medications and had used dietary restraint for diabetes.  He denied any troubles associated with diabetes.  It was noted that insulin therapy would be initiated.  

On VA psychiatric examination in October 2011, the Veteran's mood was described as good.  The diagnosis was schizoid personality disorder.  It was noted that the Veteran retired in September 2010 due to eligibility by age or duration of work. 

On October 2011 Department of Transportation physical examination by a private physician, it was noted that the Veteran stated he felt well with minor complaints.  He reported a decreased energy level, and that he slept poorly.  Physical examination was normal.  

On VA general medical examination in November 2011, the Veteran reported he quit/retired in September 2010 as he had to go on insulin for diabetes.  It was noted that he could engage in all activities, but that if he worked and lifted continuously, he sometimes would get winded.  He only had limitations of strenuous activities as he became winded with extensive activities.  He was able to stand for 30 minutes and could walk a mile.  While he could not obtain a commercial driver's license, he had a regular state-issued license and drove a car.  He did not have any sedentary limitations.  .

On VA nerves examination the examiner checked "no" in response to whether the Veteran had, or ever had diagnosed, diabetic peripheral neuropathy.  Peripheral neuropathy was listed under diagnoses pertaining to diabetic peripheral neuropathy.  It was noted that diabetes mellitus was diagnosed in 1999 and that the Veteran was maintained on oral agents for glucose control until August 2011, when insulin was initiated.  The Veteran stated that he started to experience pain in both thumbs that radiated to the wrists about one month after he started to take insulin.  He also described a tingling sensation.  An electromyogram of the upper extremities was consistent with right carpal tunnel syndrome involving mainly the sensory fibers.  The examiner commented that this finding was not caused or aggravated by diabetes mellitus.  

On March 2012 VA psychiatric examination schizoid personality disorder and insomnia were diagnosed.  Regarding depression, the examiner stated the Veteran was currently in significant grief due to the recent deaths of his son and father.  Prior to their deaths, the Veteran described chronic nightly sleep problems, which became worse with the grief.  He expressed some degree of discouragement about his diabetes, but did not identify it as a significant source of depression or anxiety.  The most prominent ongoing psychiatric conditions for the Veteran were insomnia and the interpersonal withdrawal and social constriction related to schizoid personality disorder.  The examiner noted, as previous examiners had, that the schizoid personality disorder was not related to service.  He commented that he could find no significant evidence of a clear causal relationship between the Veteran's diabetes and a diagnosable clinical depression.  He observed the Veteran did not describe himself as depressed about the diabetes, but said he was discouraged and disappointed by being ill, but not in emotional distress to the point of depression or anxiety.  He specifically concluded the Veteran did not have a diagnosis of depression.

When the Veteran was seen by a private psychologist in February 2013, he reported he retired from truck driving in 2010 because he "couldn't afford to drive anymore."  The examiner stated the Veteran's daily activities were severely restricted and had deteriorated to the point of significant dysfunction.  The Veteran summarized his lack of meaningful daily activities by saying he was depressed and did not care for too much anymore.  His mood was dysphoric.  His general demeanor and affectual response indicated a depressive disorder.  The diagnoses were PTSD and dysthymic disorder (rule out schizophrenia, residual type).  

On April 4, 2013 VA psychiatric examination, the Veteran stated he had to retire because he could not pass his physical after starting insulin.  He noted that if it were not for church, he did not know what he would do.  He also stated he goes out with friends every week.  The diagnosis was depression, not otherwise specified.  The Global Assessment of Functioning score was 65.  The examiner indicated the Veteran had occupational and social impairment due to mild or transient symptoms which decreased work efficiency and the ability to perform occupational tasks only during periods of significant stress, or his symptoms were controlled by medication.  He reviewed the Veteran's VA medical records, and observed that the Veteran expressed concern about his blood sugars on various occasions.  He inferred that the Veteran was concerned about his health (diabetes) and was attempting to make progress in that area.  He noted that since the previous VA psychiatric examination, there was now evidence in the file to support that the Veteran had a psychiatric disorder due to diabetes.  The examiner opined it was at least as likely as not that the Veteran's depression was proximately due to diabetes.  He also noted that the Veteran's objective level of symptom reporting did not rise to a sufficient level, and thus he had not checked any item on the list of symptoms on the examination report.  

On April 2013 VA examination for diabetes mellitus, it was noted the Veteran did not require regulation of activities for management of his diabetes.  He saw a diabetic care provider less than twice a month.  There were no episodes of ketoacidosis or hypoglycemia requiring hospitalization in the previous year.  He did not have diabetic peripheral neuropathy, diabetic nephropathy or renal dysfunction caused by diabetes or diabetic retinopathy.  He did have erectile dysfunction due to diabetes.  The examiner indicated the Veteran's diabetes mellitus did not impact on his ability to work.  The diagnosis was type 2 diabetes mellitus.  

A VA psychologist reviewed the Veteran's claims folder and VA clinical records in December 2013.  He noted that when the Veteran was examined by the VA in October 2010, depression was not diagnosed, and there was no Axis I diagnosis.  The psychologist then noted that the Veteran had serious insomnia and schizoid personality in March 2012.  At that time, it was stated he was withdrawn and isolated.  The psychologist opined that it was at least as likely as not that the date of onset for depression was April 4, 2013.  He was unable to find the full diagnostic criteria for depression prior to that time.  

	Increased ratings 

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting examination reports in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where the appeal is from the initial rating assigned with the award of service connection, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999)

	Diabetes mellitus 

Diabetes mellitus requiring more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated, warrants a 100 percent rating.  A 60 percent rating is warranted for diabetes mellitus requiring insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if evaluated separately.  A 40 percent rating is warranted for diabetes mellitus requiring insulin, restricted diet, and regulation of activities.  A 20 percent rating is warranted for diabetes mellitus requiring insulin and restricted diet, or; oral hypoglycemic agent and restricted diet.  Note (1):  Evaluate compensable complications of diabetes separately unless they are part of the criteria used to support a 100 percent evaluation; noncompensable complications are considered part of the diabetic process under Code 7913.  38 C.F.R. § 4.119, Code 7913.

The record shows the Veteran's diabetes mellitus was treated with oral medications and a restricted diet until he started to take insulin in August 2011.  The criteria for rating diabetes are stated in the conjunctive.  Each higher step rating requires meeting the criteria for the lower plus additional requirements.  The use of insulin and diet, of themselves, warrant a 20 percent rating.  The next higher (40%) rating for diabetes requires that there also be regulation of activities.  No care provider has found that the Veteran's diabetes requires his activities be regulated.  In June 2006, the VA examiner stated that diabetes had no significant effect on the Veteran's daily activities.  While on VA general medical examination in November 2011 it was noted that the Veteran had some limitations regarding strenuous activity, it was also noted that he had not had any physical limitations at his job.  On April 2013 VA examination for diabetes mellitus, the examiner specifically stated that diabetes did not require regulation of the Veteran's activities.  

Accordingly, the requirements for a 40 percent rating for diabetes are not met, and such rating is not warranted.  The Veteran's erectile dysfunction is compensated by an award of special monthly compensation.  Coronary artery disease is separately service connected and rated, and is not at issue here.  The Board also notes that the examiners have not identified any other compensable complications of diabetes.  

	Depression

A 100 percent evaluation is warranted for depression with total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  

A 70 percent rating is warranted when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  

A 50 percent evaluation is warranted if there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  

A 30 percent evaluation is warranted if there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  

A 10 percent evaluation is warranted if there is occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.  38 C.F.R. § 4.130, Code 9434.

One factor which may be considered is the Global Assessment of Functioning (GAF) score, which is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (citing Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)); see also Richard v. Brown, 9 Vet. App. 266 (1996); Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  GAF scores ranging from 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  A score of 51 to 60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peer or coworkers).  A GAF score of 41 to 50 indicates serious symptoms and serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep job), while a GAF score of 31 to 40 indicates major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  See DSM-IV.  

When the Veteran was examined by the VA in April 2013, the diagnosis was depression, not otherwise specified.  The examination report provides a list of symptoms associated with psychiatric disabilities, including depressed mood, anxiety, suspiciousness and memory loss.  The examiner stated that he did not believe the Veteran's symptoms rose to a level such that he felt he should check any such box.  In addition, he specifically indicated the Veteran's symptoms were mild or transient, and would result in occupational or social impairment only during periods of significant stress.  The Board notes that while a GAF score is not (of itself) dispositive, it is a factor for consideration.  The GAF score of 65 assigned in April 2013 reflects mild symptoms, and is consistent with the 10 percent rating assigned.  

The conclusion regarding the severity of the Veteran's depression was confirmed when a VA psychologist reviewed the Veteran's claims folder and medical records in December 2013.  He also commented that the Veteran's depression was mild.  The Board therefore finds no basis for the award of a higher rating.

The Veteran is competent to report symptoms he experiences, including sleep impairment and depression, and the Board finds him credible.  However, his own reports of daily activity (he is retired) do not show more than mild impairment of daily activity and do not satisfy the schedular criteria for a rating in excess of 10 percent for depression.  Accordingly, the Board concludes, that the preponderance of the evidence is against the claim for an increased rating for depression.

The Board has considered whether referral of these matters for consideration of an extraschedular rating is warranted, but notes that all findings and impairment associated with the diabetes mellitus and depression are encompassed by the schedular criteria for the ratings that have been assigned.  The Veteran has not identified impairment of function that is not reflected in the schedular rating assigned.  Therefore, the schedular criteria are not inadequate, and referral for consideration of an extraschedular rating is not necessary.  See Thun v. Peake, 22 Vet. App. 111 (2008).

Finally, the Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected impairment experienced.  Here, however, there is nothing to suggest that the Veteran has overall impairment of that is not "captured" by the combined rating for the service-connected disabilities.  He tends to daily activities, drives, sees friends and attends church services.  No specific additional impairment is alleged.  

	Effective date prior to April 4, 2013 for the award of service connection for depression 

Except as otherwise provided, the effective date of an evaluation and award of service connection shall be the day following separation from active service or the date entitlement arose if the claim is received within 1 year after separation from service; otherwise, date of receipt of claim, or date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(b)(2).

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151.

Any communication or action, indicating an intent to apply for one or more benefits under the laws administered by the VA may be considered an informal claim.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  38 C.F.R. § 3.155.

The Veteran submitted a claim for service connection for a psychiatric disability in June 2006.  The RO denied the claim and the Veteran appealed this determination.  In September 2009, the Board remanded the claim for additional development of the record.  Service connection for depression, rated 10 percent effective April 4, 2013, was granted by a January 2014 rating decision.

It is not in dispute that the date of the Veteran's claim for service connection for a psychiatric disability was in June 2006, long prior to the effective date of April 4, 2013 assigned.  However, as noted above, the effective date of an award of compensation (service connection) is the date of claim or the date entitlement arose, whichever is later.  Entitlement to service connection arises when a veteran is shown to have the claimed disability and the disability is shown to be related to service or secondary to a service-connected disability.  

The April 4, 2013 VA psychiatric examination was the date entitlement arose (was first shown) as that is when the competent (medical) evidence first showed both that the Veteran had depression and that the depression was secondary to his service-connected diabetes.  Before that, examiners either found noncompensable psychiatric disabilities (such as schizoid personality) or, if they found depression (e.g. on February 2013 private evaluation), did not relate it to the Veteran's service-connected diabetes (and related problems).  In fact, following the March 2012 VA psychiatric examination, the examiner specifically commented that there was no significant evidence of a causal relationship between the Veteran's service-connected diabetes and a diagnosable clinical depression.  As noted above, the VA examination conducted on April 4, 2013 was the initial time when a confirmed diagnosis of depression was specifically attributed to the Veteran's service-connected diabetes mellitus.  Accordingly, April 4, 2013 is the proper effective date for the award of service connection for depression.


ORDER

A rating in excess of 20 percent for diabetes mellitus with erectile dysfunction is denied.

A rating in excess of 10 percent for depression is denied.

The appeal seeking an effective date prior to April 4, 2013 for the award of service connection for depression is denied.


REMAND

A September 2011 rating decision granted service connection for coronary artery disease, rated 10 percent effective March 1, 2006, and 60 percent effective July 7, 2011.  The Veteran asserts that a rating in excess of 10 percent is warranted for coronary artery disease prior to July 7, 2011.  There is scant information in the record concerning the severity of the Veteran's coronary artery disease during the relevant time period.  

The Veteran's heart disease is rated under Code 7006, and the rating is based on metabolic equivalent (METs).  The July 2011 VA examination of the heart is the first time in the record that METs were recorded.  The Board notes that A.C. Kutty, M.D., reported in October 2007 that he had treated the Veteran since August 1998, when he underwent percutaneous intervention, including stenting to the right coronary artery.  He was seen periodically, usually once a year, for cardiac follow-up.  

Dr. Kutty completed a VA Disability Benefits Questionnaire for ischemic heart disease in January 2011.  The diagnosis was coronary artery disease.  The physician indicated a diagnostic exercise test had been conducted in September 2009, but the METs level was unknown.  An estimated METs level was not provided.  Dr. Kutty opined that the Veteran's ischemic heart disease did not impact on his ability to work.  Dr. Kutty's clinical records are not associated with the record.  If available, those records may shed light on the status of the Veteran's cardiac disability between 2006 and 2011.  Notably, the record does not include  adequate explanation how it is that a cardiac disability rated 60 percent does not impact on employability.  

The issue of entitlement to a TDIU rating is inextricably intertwined with the rating for coronary artery disease, and consideration of that issue must be deferred, pending resolution of the increased rating claim.

The case is REMANDED for the following:

1.  The AOJ should ask the Veteran to identify all providers of evaluations and/or treatment (VA and non-VA) he received for coronary artery disease (from 2006 to July 7, 2011), and to submit authorizations for VA to secure records of all such evaluations and treatment from any (and all) private providers, to specifically include Dr. Kutty.  The RO should secure complete clinical records of the evaluations and treatment from all providers identified.

2.  The AOJ should then arrange for the Veteran to be examined by a cardiologist to obtain an advisory medical opinion regarding the severity of the Veteran's coronary artery disease prior to July 7, 2011, and the impact of the disease on employment.  The entire record (and in particular this remand and the evidence received pursuant to the request above) must be reviewed by the examiner.  Based on such review and interview and examination of the Veteran, the examiner should (a) provide a retrospective  estimate or estimates of the METS suggested warranted for the coronary artery disease during the period from 2006 to July 7, 2011 and, (b) provide an opinion regarding the impact the coronary artery disease has/has had on the Veteran's ability to work, i.e., indicate what types of employment would be precluded by the disability shown, and what types of employment would remain feasible despite the coronary artery disease.   

The examiner must explain the rationale for all opinions, with citation to supporting factual data, as deemed appropriate.

3.  The AOJ should review the record and readjudicate the claims for a rating in excess of 10 percent for coronary artery disease prior to July 7, 2011, and for a TDIU rating.  If either remains denied, the AOJ should issue an appropriate supplemental statement of the case, and afford the appellant and his representative opportunity to respond.  The case should then be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


